Title: To James Madison from William Charles Coles Claiborne, 3 June 1806
From: Claiborne, William Charles Coles
To: Madison, James



Sir 
New Orleans June 3d. 1806.

I inclose for your perusal a copy of a Manifesto addressed to the People of the Territory, and signed by certain members of the legislative Council, and of the House of Representatives.
That this Publication will raise the popular sentiment in favor of the Signers, is perhaps probable; but I am persuaded its effects will soon pass away.  For myself I only regret the proceeding on account of the Precedent; an appeal to the People in this way tends to bring the constituted Authorities into disrepute, and may lead to anarchy, but I place too much reliance on the prudence and peaceable disposition of the Louisianians to apprehend any mischievous consequences.  From personal considerations, the publication gives me no concern.  I have rejected only two Laws, and of these, copies have been transmitted to you.  My judgment told me they were wrong, and that judgment will never bend to the Will of any man or set of men.  I am alone responsible for my conduct, and by pursuing my own course, if any political misfortune may await me, I shall have the consolation of conscious rectitude, a consolation more desirable than the praise of nations.  With respect to the Law concerning Elections which is alluded to, it was not rejected by the Executive.  One clause which was deemed by me exceptionable, a Clause which in certain cases transferred the right of issuing Writs of Election from the Executive to the Sheriffs of Counties, was, upon a reconsideration stricken out, as was also, another clause which laid a fine of Twenty dollars upon every Citizen who was qualified to vote for Representatives, who should decline doing so.  This latter clause the Council did not like and readily availed themselves of my objections to have it expunged.  I have the honor to be, With great respect, Sir, your mo. obt. Servt.

William C. C. Claiborne

